Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 

As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 
Step 2A Prong One
Claim 1 recites 
evaluating the deformation limit on a sheared surface of a sheared metal sheet when the sheared metal sheet is formed by press forming including bending, (mental process)
wherein the deformation limit on the sheared surface is evaluated based on a relationship between an index value determined from two surface strain distribution gradients of a surface strain distribution gradient in a sheet thickness direction in the sheared surface and a surface strain distribution gradient in a bending ridge line direction by the bending at an evaluation position among distributions of stains generated near a boundary between a bending outside surface and the sheared surface of the metal sheet to be bent and a tension generated in the sheared surface. (math concept)
The claimed concept is a method of evaluating the deformation limit on a sheared surface metal sheet based on mathematic relationship directed to “Mental Process” and/or “Mathematical Concepts” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.
Step 2A Prong Two
The claim does not recite additional elements. Note that, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. (Original) The deformation limit evaluation method according to Claim 1, wherein the index value is a root mean square of the two strain distribution gradients. (math concept)

Claim 3. (Original) The deformation limit evaluation method according to Claim 1, wherein the index value is a sum of the two surface strain distribution gradients. (math concept)

Claim 4, 11, 12
calculating the tension by a forming simulation of the bending; (math concept)
setting the tension as a tensile stress generated in a finite element along a center in the sheet thickness in a bent portion.  (mental process)

Claim 5, 13, 14
calculating the tension by a forming simulation of the bending; (math concept)
setting the tension as an average value of tensions of finite elements distributed in the sheet thickness direction in a bent portion. (mental process)

Claim 6, 15-18
calculating the surface strains in the sheet thickness direction and in the bending ridge line direction for determining the two surface strain distributions by the forming simulation of the bending.  (math concept and computer function)

Claim 7, 19-20
wherein the evaluation position is a position where generation of a split is estimated when an end surface is deformed by target bending.  (mental process)

Claim 9. (Currently Amended) A press die designing method comprising:  Page 4 of 9JFEN-11OUS 
designing a shape of a press die suppressing generation of a crack in a metal sheet end surface using the deformation limit evaluation method according to Claim 1.  

Step 1: Claim 8 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 
Step 2A Prong One
Claim 8 recites 
predicting presence or absence of a crack when a sheared metal sheet is formed by press forming including bending, (mental process)
wherein a relationship between an index value having, as variables, two surface strain distribution gradients of a surface strain distribution gradient in a sheet thickness direction in a sheared surface and a surface strain distribution gradient in a bending ridge line direction by the bending among distributions of stains generated near a boundary between a bending outside surface and the sheared surface of the metal sheet to be bent and a tension generated in the sheared surface is determined beforehand; (math concept)
and the crack in the sheared surface is predicted from the relationship and the index value determined from the two surface strain distribution gradients at an evaluation position.  (mental process)
The claimed concept is a method of evaluating a crack on a sheared surface metal sheet based on mathematic relationship directed to “Mental Process” and/or “Mathematical Concepts” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 8 is an abstract idea.
Step 2A Prong Two
The claim does not recite additional elements. Note that, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
Thus, claim 8 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.
Claim 10. (New) A press die designing method comprising: 
designing a shape of a press die suppressing generation of a crack in a metal sheet end surface using the crack prediction method according to Claim 8.  (mental process)
Thus, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonemura et al (US 2016/0161382 mA1), hereinafter Yonemura.

Claim 1. (Original) A deformation limit evaluation method comprising: 
Yonemura discloses evaluating the deformation limit on a sheared surface of a sheared metal sheet when the sheared metal sheet is formed by press forming including bending, 
Yonemura: [0041-0042] “Bending-surface limit stress can be found by simulation using a finite element method that models the smallest bending radius punch obtained from bending testing. A finite element method preferably uses code for a static implicit method formulated by plane strain elements, and simulates small enough element size to be capable of representing concentration of localized necking at the surface. However, a finite element method may also be one that uses shell elements formulated in a planar stress state in which there are five or more numeric integration points in the sheet thickness direction and the elements are divided at a size of approximately the sheet thickness. Moreover, the fracture limit smallest bend radius can be found by bend testing using a V-type punch, and a bending-surface limit strain ε.sup.0.sub.θ can be found from a sheet thickness t.sub.0, a bend inside radius r.sub.i, a bend outside radius r.sub.0, and a bend neutral plane radius R.sub.n. [correspond to evaluating the deformation limit]” See Fig. 1.
Yonemura discloses wherein the deformation limit on the sheared surface is evaluated based on a relationship between an index value determined from two surface strain distribution gradients of a surface strain distribution gradient in a sheet thickness direction in the sheared surface and a surface strain distribution gradient in a bending ridge line direction by the bending at an evaluation position among distributions of stains generated near a boundary between a bending outside surface and the sheared surface of the metal sheet to be bent and a tension generated in the sheared surface.  
Yonemura: [0044] Other than simulation and calculation, the surface fracture limit strain can be found, after bending, from lines of a grid that was pre-transferred onto the material before deformation. For example, the bending-surface limit strain ε.sup.0.sub.θ can be found by 

    PNG
    media_image1.png
    116
    651
    media_image1.png
    Greyscale

See Fig. 5-9. Examiner considers “forming limit diagrams (FLD)” correspond to “a relationship between an index value determined from two surface strain distribution gradients of a surface strain distribution gradient in a sheet thickness direction in the sheared surface and a surface strain distribution gradient in a bending ridge line direction”
Yonemura: [0049-0052] “Explanation is first given regarding bending plastic instability under tensile force in order to explain the process leading up to fracture. Plastic instability conditions under which localized necking arises may be considered in bending deformation under plane strain deformation in cases in which a tensile force per unit width Q and a bending moment M act. Herein, assuming (1) deformation of the bend portion is considered to be uniform bending and shear deformation is not considered, (2) as plane strain deformation, and (3) according to the constant volume law, (4) a von Mises yield function is employed so as to enable (5) the relationship between equivalent stress and equivalent plastic strain to be represented as σ.sub.eq=cε.sup.n.sub.eq when approximated by an n-power hardening law. … Moreover, for a known q, material sheet thickness t.sub.0, and bend inside radius r.sub.i, the tensile strain ε.sub.1=−ln(t/t.sub.0) corresponding to the post-bending deformation sheet thickness t=r.sub.o−r.sub.i, and the acting tensile force q can be found by finding an r.sub.o and an R.sub.n that satisfy Equation (3) and a conditional equation for the constant volume law: …”

Claim 2. (Original) The deformation limit evaluation method according to Claim 1, Yonemura discloses wherein the index value is a root mean square of the two strain distribution gradients.  
Yonemura:

    PNG
    media_image2.png
    470
    663
    media_image2.png
    Greyscale


Claim 3. (Original) The deformation limit evaluation method according to Claim 1, Yonemura discloses wherein the index value is a sum of the two surface strain distribution gradients.  

Yonemura:

    PNG
    media_image2.png
    470
    663
    media_image2.png
    Greyscale


Claim 4 and 11-12 
Yonemura discloses calculating the tension by a forming simulation of the bending; and setting the tension as a tensile stress generated in a finite element along a center in the sheet thickness in a bent portion.  
Yonemura: [0041] “Bending-surface limit stress can be found by simulation using a finite element method that models the smallest bending radius punch obtained from bending testing. A finite element method preferably uses code for a static implicit method formulated by plane strain elements, and simulates small enough element size to be capable of representing concentration of localized necking at the surface. However, a finite element method may also be one that uses shell elements formulated in a planar stress state in which there are five or more numeric integration points in the sheet thickness direction and the elements are divided at a size of approximately the sheet thickness.”
See [0048-0053] and [0056-0058] for “setting the tension as a tensile stress generated in a finite element along a center in the sheet thickness in a bent portion”.
Equation 8 correspond to “calculating the tension by a forming simulation of the bending”

    PNG
    media_image3.png
    404
    903
    media_image3.png
    Greyscale


Claim 5 and 13-14 
Yonemura discloses calculating the tension by a forming simulation of the bending; and setting the tension as an average value of tensions of finite elements distributed in the sheet thickness direction in a bent portion.  
Yonemura: [0041] “Bending-surface limit stress can be found by simulation using a finite element method that models the smallest bending radius punch obtained from bending testing. A finite element method preferably uses code for a static implicit method formulated by plane strain elements, and simulates small enough element size to be capable of representing concentration of localized necking at the surface. However, a finite element method may also be one that uses shell elements formulated in a planar stress state in which there are five or more numeric integration points in the sheet thickness direction and the elements are divided at a size of approximately the sheet thickness.”
See [0048-0053] and [0056-0058] for “setting the tension as a tensile stress generated in a finite element along a center in the sheet thickness in a bent portion”.
Equation 8 correspond to “calculating the tension by a forming simulation of the bending”

    PNG
    media_image3.png
    404
    903
    media_image3.png
    Greyscale


Claim 6 and 15-18
Yonemura discloses calculating the surface strains in the sheet thickness direction and in the bending ridge line direction for determining the two surface strain distributions by the forming simulation of the bending.  
Yonemura: Fig. 1 [0042-0045] equations 1-5 and Fig. 10 [0065-0072] equations 18-22.
Claim 7 and 19-20 
Yonemura discloses wherein the evaluation position is a position where generation of a split is estimated when an end surface is deformed by target bending.  
Yonemura: Fig. 10 [0065-0072]
Examiner interprets “split” correspond to “crack” or “fracture”.

    PNG
    media_image4.png
    423
    672
    media_image4.png
    Greyscale


Claim 8. (Original) A crack prediction method comprising: 
Yonemura discloses predicting presence or absence of a crack when a sheared metal sheet is formed by press forming including bending, 
Yonemura: [0041-0042] “Bending-surface limit stress can be found by simulation using a finite element method that models the smallest bending radius punch obtained from bending testing. A finite element method preferably uses code for a static implicit method formulated by plane strain elements, and simulates small enough element size to be capable of representing concentration of localized necking at the surface. However, a finite element method may also be one that uses shell elements formulated in a planar stress state in which there are five or more numeric integration points in the sheet thickness direction and the elements are divided at a size of approximately the sheet thickness. Moreover, the fracture limit smallest bend radius can be found by bend testing using a V-type punch, and a bending-surface limit strain ε.sup.0.sub.θ can be found from a sheet thickness t.sub.0, a bend inside radius r.sub.i, a bend outside radius r.sub.0, and a bend neutral plane radius R.sub.n. [correspond to predicting presence or absence of a crack when a sheared metal sheet]” See Fig. 1.
[0036] “Mechanisms by which bending fracture occurs are broadly divided by fracture mode into two fracture modes. The first fracture mode is a fracture mode in which cracking occurs on the bend outside surface without the appearance of obvious localized necking. The second fracture mode is a fracture mode in which fracture occurs after pronounced sheet thickness reduction (localized necking) has been observed at a bend leading end portion even though cracking does not occur at the bend outside. In order to predict bending fracture that occurs in these two different fracture modes, the inventors have developed a metal sheet fracture determination method, …”
Yonemura discloses wherein a relationship between an index value having, as variables, two surface strain distribution gradients of a surface strain distribution gradient in a sheet thickness direction in a sheared surface and a surface strain distribution gradient in a bending ridge line direction by the bending among distributions of stains generated near a boundary between a bending outside surface and the sheared surface of the metal sheet to be bent and a tension generated in the sheared surface is determined beforehand; 
Yonemura: [0044] Other than simulation and calculation, the surface fracture limit strain can be found, after bending, from lines of a grid that was pre-transferred onto the material before deformation. For example, the bending-surface limit strain ε.sup.0.sub.θ can be found by 

    PNG
    media_image1.png
    116
    651
    media_image1.png
    Greyscale

See Fig. 5-9. Examiner considers “forming limit diagrams (FLD)” correspond to “a relationship between an index value determined from two surface strain distribution gradients of a surface strain distribution gradient in a sheet thickness direction in the sheared surface and a surface strain distribution gradient in a bending ridge line direction”
Yonemura: [0049-0052] “Explanation is first given regarding bending plastic instability under tensile force in order to explain the process leading up to fracture. Plastic instability conditions under which localized necking arises may be considered in bending deformation under plane strain deformation in cases in which a tensile force per unit width Q and a bending moment M act. Herein, assuming (1) deformation of the bend portion is considered to be uniform bending and shear deformation is not considered, (2) as plane strain deformation, and (3) according to the constant volume law, (4) a von Mises yield function is employed so as to enable (5) the relationship between equivalent stress and equivalent plastic strain to be represented as σ.sub.eq=cε.sup.n.sub.eq when approximated by an n-power hardening law. … Moreover, for a known q, material sheet thickness t.sub.0, and bend inside radius r.sub.i, the tensile strain ε.sub.1=−ln(t/t.sub.0) corresponding to the post-bending deformation sheet thickness t=r.sub.o−r.sub.i, and the acting tensile force q can be found by finding an r.sub.o and an R.sub.n that satisfy Equation (3) and a conditional equation for the constant volume law: …”
Yonemura discloses the crack in the sheared surface is predicted from the relationship and the index value determined from the two surface strain distribution gradients at an evaluation position.  
Yonemura: Fig. 10 [0065-0072]
Examiner interprets “split” correspond to “crack” or “fracture”.

    PNG
    media_image4.png
    423
    672
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonemura et al (US 2016/0161382 mA1), hereinafter Yonemura, in view of Fujii et al (US 2015/0231682 A1), hereinafter Fujii.

Claim 9. (Currently Amended) A press die designing method comprising:  Page 4 of 9JFEN-11OUS 
Yonemura does not appear to explicitly disclose designing a shape of a press die suppressing generation of a crack in a metal sheet end surface using the deformation limit evaluation method according to Claim 1.  
However, Fujii discloses designing a shape of a press die suppressing generation of a crack in a metal sheet end surface using the deformation limit evaluation method on [0009] “The present invention has been made in order to solve the above problems. It is therefore an object of the invention to predict the shapes of molds required to prevent the occurrence of bendability-dominated fracture during press forming, and to design molds which can prevent the occurrence of bendability-dominated fracture.”
Yonemura and Fujii are analogous art because they are from the [insert the phrase “same field of endeavor” 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yonemura and Fujii before him or her, to modify the method of Yonemura to include the design feature of Fujii because this combination prevents bendability-dominated fracture from occurring during press forming of metal sheet workpieces.
The suggestion/motivation for doing so would have been Fujii [0019] “Further, the present invention allows for designing of a press-forming mold with accurate prediction of the shape with which the press-forming mold is to be fabricated, thus contributing to the reduction of the time required for manufacturing press-forming molds.”
Therefore, it would have been obvious to combine Yonemura and Fujii to obtain the invention as specified in the instant claim(s).

Claim 10. (New) A press die designing method comprising: 
Yonemura does not appear to explicitly disclose designing a shape of a press die suppressing generation of a crack in a metal sheet end surface using the crack prediction method according to Claim 8.  
However, Fujii discloses designing a shape of a press die suppressing generation of a crack in a metal sheet end surface using the crack prediction method on [0009] “The present invention has been made in order to solve the above problems. It is therefore an object of the invention to predict the shapes of molds required to prevent the occurrence of bendability-dominated fracture during press forming, and to design molds which can prevent the occurrence of bendability-dominated fracture.”
Yonemura and Fujii are analogous art because they are from the [insert the phrase “same field of endeavor” 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yonemura and Fujii before him or her, to modify the method of Yonemura to include the design feature of Fujii because this combination prevents bendability-dominated fracture from occurring during press forming of metal sheet workpieces.
The suggestion/motivation for doing so would have been Fujii [0019] “Further, the present invention allows for designing of a press-forming mold with accurate prediction of the shape with which the press-forming mold is to be fabricated, thus contributing to the reduction of the time required for manufacturing press-forming molds.”
Therefore, it would have been obvious to combine Yonemura and Fujii to obtain the invention as specified in the instant claim(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toru et al (JP 2014-16807 A) teaches deformation limit evaluation method which has not yet been claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148